Citation Nr: 0121035	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  99-22 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to August 18, 1997, 
for the grant of service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.


FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appeal.

2.  An August 18, 1997, VA examination report was accepted by 
the RO as an informal claim for service connection for a low 
back disorder.

3.  A February 1998 rating decision denied the veteran's 
claim of entitlement to service connection for a low back 
disorder, on the basis that there was no evidence of 
aggravation of the disability during service.

4.  The veteran sought to reopen his claim for service 
connection for a low back disorder in July 1998.

5.  A July 1999 VA examination report concludes that the 
veteran's pre-existing low back disorder was permanently 
aggravated during service.

6.  In an August 1999 rating decision, the RO granted service 
connection for lumbosacral strain, and assigned a 40 percent 
disability evaluation, effective August 18, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 18, 
1997, for an award of service connection for lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records note a normal clinical 
evaluation of the spine on enlistment examination in May 
1969.  The "Physician's Summary and Elaboration of all 
Pertinent Data" section of the Report of Medical History 
form indicates that the veteran fractured his L5 transverse 
process in 1964, but indicates that there was no sequelae 
from this injury.  During August 1969 treatment, the veteran 
gave a history of fracturing three transverse processes in 
1965, and complained of low back pain with prolonged sitting 
or standing.  A physical examination of the spine was normal.  
An April 1970 service medical record notes a diagnosis of 
lumbosacral strain.  A May 1971 separation examination report 
notes a normal clinical evaluation of the spine, and is 
negative for a chronic low back disorder.

In October 1972, the veteran filed a claim of entitlement to 
service connection for unrelated disabilities.

A March 1973 VA examination report notes a history of a 
fractured transverse process of the lumbar spine.  The 
veteran reported occasional backache, but denied experiencing 
any current symptoms.  A physical examination was essentially 
normal.  The diagnostic impression was old Scheuermann's 
disease of the thoracic spine, inactive.

In an April 1993 rating action, service connection was 
granted for an unrelated disability, rated noncompensable, 
and denied for unrelated disabilities. 

A May 1993 private medical report notes complaints of low 
back pain and left hip pain.  An X-ray study of the 
lumbosacral spine was normal.  Questionable trochanter 
bursitis was diagnosed.  During treatment the following 
month, the veteran complained of persistent low back pain.  
He denied a history of trauma, and noted that his back pain 
seemed to be connected with "running and cold weather."  
The veteran explained that his symptoms increased in severity 
over the previous month, and indicated that he was unable to 
walk or get out of bed due to left buttock and groin pain.  
No deformity or tenderness was noted on physical examination, 
and motion in the low back was maintained.  The diagnostic 
impression was low back and left buttock/groin pain.

February 1996 private outpatient treatment records note that 
the veteran experienced back and hip pain after slipping on 
stairs the previous month.  The record indicates that he 
donated bone marrow the previous week, and was "rather sore 
and tight when this accident happened."  A physical 
examination revealed "good" range of motion of the spine, 
and no back tenderness.

During December 1996 treatment, the veteran reported pain 
radiating from the middle of his back down his left leg.  Low 
back pain was diagnosed.

During an August 1997 VA examination, the veteran gave a 
history of fracturing three transverse processes in his 
lumbar spine while playing football in high school.  He 
explained that he was refused entry to the Marines because of 
his back problem, but subsequently enlisted in the Army.  The 
veteran reported taking Naprosyn, Robaxin, Darvon and aspirin 
for his back pain during service in Vietnam, and indicated 
that he was able to perform all of his required duties with 
the help of these medications.  He explained that his back 
pain gradually increased in severity following his separation 
from service, and indicated that he could not climb stairs or 
walk up hills without experiencing back pain.  The veteran 
noted that his low back pain occasionally radiated to his 
right buttocks and upper posterior thigh.  He reported 
walking five miles a day on level ground to stay fit, and 
indicated that he could sit comfortably for 30 to 45 minutes.  
The veteran explained that he slept on his side because 
laying on his back caused too much pain.

A physical examination revealed slight tenderness in the 
lumbar paraspinal muscles, and the right sciatic notch.  X-
rays of the lumbosacral spine showed minimal osteoarthritic 
changes.  The final assessment was minimal osteoarthritis of 
the lumbar spine, which caused pain in the back and upper 
posterior thigh, and limited uphill walking and stair 
climbing.

The RO accepted the August 13, 1997 VA examination report as 
an informal claim for service connection for a low back 
disorder.

A February 1998 rating decision denied service connection for 
osteoarthritis of the lumbar spine, on the basis that there 
was no evidence of permanent aggravation of the veteran's low 
back disorder during service.

The veteran sought to reopen his claim for service connection 
for a low back disorder in July 1998, and submitted a private 
medical report from Dr. F.C. in support of his claim.  In 
July 1998 correspondence, the private physician reported 
treating the veteran since 1991.  Following a review of the 
veteran's medical history, he opined that his current low 
back disorder was related to an injury sustained "in the 
mountains of Vietnam."

On VA examination in January 1999, the veteran reported low 
back stiffness, weakness, and a limitation of motion of the 
spine due to pain.  An X-ray study showed mild spondylosis of 
the lumbar spine, and a magnetic resonance imaging (MRI) 
study of the lumbar spine was normal.  The VA examiner noted 
a history of injuries to the lumbosacral spine with fractures 
in the transverse processes of several lumbar vertebrae.  He 
explained that the veteran experienced residual spondylosis, 
musculoskeletal sprain with low back pain, and rare left 
sciatica, but indicated that current radiological studies 
showed no evidence of the previous fractures of the lumbar 
vertebrae.  The physician opined that there was a greater 
than 50 percent probability that the veteran's low back pain 
in service was the result of a pre-existing spinal condition, 
and that his current low back disorder was present in 
service.

A March 1999 rating decision continued the denial of service 
connection for the veteran's low back disorder.  The veteran 
filed a notice of disagreement (NOD) with this decision in 
May 1999, and attached a private medical report from Dr. F.C. 
in support of his claim.  Therein, the private physician 
concluded that the veteran's pre-existing low back disorder 
was aggravated during service.

During a July 1999 VA examination, the veteran reported 
fracturing three transverse processes while playing football 
in high school in approximately 1964.  He noted that he was 
able to play limited basketball following six months of 
treatment, and played football his senior year of high 
school.  The veteran explained that he served as a field 
medic in Vietnam, and was required to carry a 120-pound 
backpack.  Following a review of the claims folder, the VA 
physician concluded that the veteran's pre-existing low back 
disorder was permanently aggravated during service.

Consequently, an August 1999 rating decision granted service 
connection for lumbosacral strain, and assigned a 40 percent 
disability evaluation, effective August 18, 1997.  The 
veteran filed a notice of disagreement with this effective 
date in October 1999, and submitted a substantive appeal (VA 
Form 9) the following month, perfecting his appeal.

During an April 2000 personal hearing, the veteran testified 
that he fractured his back prior to service in 1965, but 
explained that no physical defects were noted at the time of 
his May 1969 enlistment examination.  Transcript (T.) at 1-3.  
He reported carrying heavy loads during his service as a 
field medic, and indicated that he was given medication for 
his back pain.  T. at 1-2.  While the veteran complained of 
low back pain during a March 1973 VA examination, he was 
reportedly told that he could not file a claim for service 
connection for a low back disorder because his initial back 
injury occurred prior to service.  T. at 2.  He explained 
that X-rays of his low back were taken during this VA 
examination, but indicated that he was never given the 
results.  T. at 2.  The veteran testified that he was told he 
could not file a claim for service connection for a low back 
disorder when he filed his initial claim in 1973.  T. at 1.  
He maintained that the March 1973 VA examination report 
should be considered his informal claim for service 
connection for lumbosacral strain.  T. at 2-3.

Based on this evidence, an April 2000 hearing officer's 
decision confirmed the August 18, 1997, effective date for 
the grant of service connection for lumbosacral strain.

During a September 2000 personal hearing, the veteran 
reiterated that he complained of low back pain during the 
March 1973 VA examination, but was told by the examiner that 
he could not file a claim for service connection for a low 
back disorder because the disability pre-existed service.  T. 
at 1-3.

Consequently, a September 2000 hearing officer's decision 
continued the August 18, 1997, effective date for the grant 
of service connection for lumbosacral strain.

In a June 2001 statement, C.C., the veteran's ex-wife, 
reported that the veteran experienced chronic low back pain 
following his separation from service.  She explained that he 
discussed his low back symptoms with the physician during the 
March 1973 VA examination, but was told service connection 
could not be granted for disorders pre-existing service.  She 
related that the veteran never received notification of the 
March 1973 VA examination results.

During a June 2001 video conference hearing, the veteran 
maintained that the March 1973 VA examination report should 
be accepted as an informal claim for service connection for 
his service-connected low back disorder, and an effective 
date prior to August 18, 1997 was warranted.  T. at 3-4.  He 
explained that he did not file a claim for service connection 
for a low back disorder over the next 20 to 25 years, because 
he was told by the VA examiner that service connection was 
precluded because the disability pre-existed service.  T. at 
4-5.  The veteran reported that he decided to file a claim 
for service connection in 1997, because his family physician 
indicated that his low back disorder was aggravated during 
service.  T. at 5-6.


Analysis

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, the provisions of the VCAA.  There is no indication 
of outstanding Federal Government records or other records 
that have been identified by the claimant.  In addition, the 
RO has obtained all pertinent records from VA and private 
medical care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence and he 
has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran two VA examinations.  There 
is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Earlier Effective Date

Under the applicable criteria, unless otherwise provided, the 
effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400 (2000).  An effective date from 
the day following the date of separation from service is 
authorized only if the claim is received within one year 
after separation from service.  38 C.F.R. § 3.400(b)(2) 
(2000).

In this case, the RO accepted an August 18, 1997, VA 
examination report as the veteran's informal claim for 
service connection for a low back disorder.  There is no 
indication in the record, nor does the veteran contend, that 
he filed an application for service connection for a low back 
disorder prior to that date, including within one year of his 
separation from service.  Therefore, under the criteria set 
forth above, there is no legal basis for an effective date 
earlier than August 18, 1997, for the award of service 
connection for lumbosacral strain.

The veteran maintains that he is entitled to an effective 
date in March 1973 for the award of his service-connected low 
back disability, because he reported low back complaints 
during a VA examination performed in conjunction with an 
unrelated claim.  Thus, he contends that this March 1973 VA 
examination report essentially served to raise an informal 
claim for service connection for a low back disorder, which 
the RO should have addressed.

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. 
§ 3.151(a).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by the VA may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2000).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause 
of general applicability and mandates that a claim must be 
filed in order for any type of benefit to accrue or be 
paid."  Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  Id.; see also Brannon v. West, 12 Vet. App. 32 (1998).  
A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1993); see also Kessel 
v. West, 13 Vet. App. 9 (1999).

In this case, the veteran does not contend that he contacted 
the RO regarding his low back disorder immediately after the 
March 1973 VA examination, or at any time prior to August 18, 
1997.  Instead, he asserts that he did not file a claim for 
service connection for a low back disability because the VA 
examiner told him that service connection was precluded 
because the disorder pre-existed service.  He maintains that 
the fact that he reported low back complaints during the 
March 1973 VA examination should be enough to constitute an 
informal claim for service connection for this disability.

Under 38 C.F.R. § 3.157(b) (2000), once a formal claim for 
compensation has been allowed, the date of report of VA 
outpatient examination or hospital report will be accepted as 
the date of informal claim only if such record pertains to a 
disability for which service connection has been established.  
These provisions apply only when such reports relate to the 
examination or treatment of a disability for which service 
connection has previously been established, or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  See Crawford v. Brown, 5 Vet. App. 33, 35-6 
(1993); 38 C.F.R. § 3.157 (2000).

In this case, it is clear that the March 1973 VA examination 
report cannot be considered an "informal claim" for service 
connection for a low back disability under 38 C.F.R. § 
3.157(b), since a formal claim for compensation had not been 
allowed or disallowed for the reason that the service-
connected disability was not compensable in degree prior to 
the March 1973 VA examination.  Nor was a claim for service 
connection for a low back disorder received at the RO within 
one year of the March 1973 VA examination.  Moreover, the 
mere fact that there were complaints, findings, or diagnoses 
pertaining to the veteran's low back disorder during the 
March 1973 VA examination does not evidence an intent on the 
part of the veteran to seek service connection for this 
disability.  See Brannon, supra; 38 C.F.R. § 3.155(a) (2000).

Absent a written statement from the veteran evidencing an 
intent to claim the benefit, medical records cannot 
constitute an informal claim.  Kessel v. West, 13 Vet. App. 9 
(1999) (en banc), decisions withdrawn on other grounds 14 
Vet. App. 185 (2000); Brannon v. West, 12 Vet. App. 32 
(1998); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998); 38 C.F.R. § 3.157(b).  In Lalonde v. West, 12 
Vet. App. 377, 382 (1999), the Court held that "the 
effective date of an award of service connection is not based 
on the date of the earliest medical evidence demonstrating a 
causal connection, but on the date that the application upon 
which service connection was eventually awarded was filed 
with VA."  Consequently, the March 1973 VA examination 
report does not serve as a claim for service connection for a 
low back disorder.  The Board notes that the August 1997 VA 
examination report is distinguishable from the earlier report 
in that the veteran clearly expressed his intent to seek 
service connection benefits during the August 1997 
examination, and submitted documents confirming this intent 
within one year.

VA is not free to award a retroactive effective date prior to 
the date it receives a claim unless there is specific 
statutory authority for such retroactive effective date.  As 
there is no statutory provision that authorizes VA to award 
benefits retroactively on the basis of the veteran's March 
1973 VA examination, his claim for an earlier effective dates 
for his lumbosacral strain must fail.  Based on the facts in 
this case, there is simply no legal basis for an effective 
date earlier than August 18, 1997, for the award of service 
connection for lumbosacral strain.



ORDER

An effective date prior to August 18, 1997, for the grant of 
service connection for lumbosacral strain is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

